Citation Nr: 1615966	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1973. 

This matter is on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In September 2014, the Board remanded this case for further development and it is now ready for disposition.

The Board notes that the claim for service connection for tinnitus was granted in a December 2014 rating decision, and is no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

 Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service without the benefit of hearing protection.  Alternatively, he contends that it is related to a middle ear infection during service.  As the Veteran had a military occupational specialty of intelligence specialist and aircraft mechanic, exposure to acoustic trauma is conceded.  See, May 2009 VA audiology examination.

On May 2009 VA audiology examination, the audiologist opined that the Veteran's bilateral hearing loss is not related to his service based on a review of his service treatment records which failed to show any significant decrease in his hearing level according to OSHA's standard threshold shift criteria.  In addition, he had a hearing loss in his left ear while he experienced otitis media in April 1960, but following treatment in May 1960 his hearing had returned to normal.  In addition, the audiologist could not find any research that supported late onset hearing loss due to first noise exposure.

On November 2010 VA audiology examination, the audiologist related the Veteran's noise-induced hearing loss to post-service acoustic trauma.

On November 2014 VA hearing loss and tinnitus Disability Benefits Questionnaire examination, the audiologist diagnosed bilateral sensorineural hearing loss which the audiologist opined was less likely than not related to service.  The rationale was that there were no significant threshold shifts in either ear on separation showing that his service-connected noise exposure did not have a detrimental effect on his hearing sensitivity.  The audiologist further opined that it is less likely than not that the Veteran's hearing loss is delayed onset hearing loss related to noise exposure during military service based on studies which shows that the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  However, the audiologist opined that the Veteran's tinnitus was related to noise exposure during service.

Notably, in the December 2014 rating decision, the RO granted service connection for tinnitus based on in-service noise exposure.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


